Citation Nr: 0006722	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-08 528A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the June 3, 
1998 Board of Veterans' Appeals (Board) decision, which 
denied entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to July 1968 
and from November 1980 to January 1981.  He died on October 
[redacted], 1994.  The appellant is the veteran's surviving spouse.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error (CUD) in a June 
3, 1998 Board decision.

In August 1998 a statement of the case (SOC) was issued as to 
the propriety of an offset of monies received by the 
appellant from a settlement agreement of a claim under the 
Federal Tort Claims Act as to the veteran's death.  However, 
while there is subsequent correspondence on file, it does not 
appear that the appellant has filed a substantive appeal in 
this matter.  If the appellant contends that she filed a 
timely substantive appeal in that matter, she should 
specifically state this to the  Department of Veterans 
Affairs (VA) Regional Office (RO) since this is a matter 
which would be subject to a separate appeal.  


FINDINGS OF FACTS

1.  The June 3, 1998 Board decision found that the moving 
party had not submitted evidence of a well grounded claim for 
service connection for the cause of the veteran's death.

2.  The appellant has alleged that the evidence before the 
Board at the time of the June 1998 decision had shown a 
direct causal connection between the veteran's service-
connected post-traumatic stress disorder (PTSD) and the 
coronary ischemia and coronary artery atherosclerosis, with 
multiple cerebral infarctions, which caused his death.


CONCLUSION OF LAW

The appellant's allegation of CUE in the June 3, 1998 Board 
decision in failing to find evidence of a well grounded claim 
for service connection for the cause of the veteran's death 
fails to meet the threshold pleading requirements for 
revision of the Board decision on grounds of CUE.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was CUE in the June 3, 
1998 Board decision, which concluded that the appellant had 
not submitted evidence of a well grounded claim for service 
connection for the cause of the veteran's death.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be denied.  
The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.

38 C.F.R. § 20.1403 states what constitutes CUE and what does 
not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's June 1998 decision contains CUE.  That determination 
had found that the appellant had not presented evidence of a 
well grounded claim for service connection for the cause of 
the veteran's death.

The moving party has argued that the evidence of record at 
the time of the June 1998 decision had established that the 
veteran's cause of death was directly related to his service-
connected PTSD.  Such an allegation does not constitute a 
valid claim of CUE.  As stated by the Court, for CUE to 
exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

In this case, the facts before the Board at the time of the 
June 1998 Board decision included the service medical 
records, voluminous post-service treatment records, as well 
as two VA medical opinions.  As noted in the Board decision, 
the service medical records had shown no evidence of 
hypertension, coronary artery disease or cerebral 
infarctions.  The post-service records, to include the 
opinions obtained in June 1996 and May 1997, showed no 
connection between the veteran's service-connected PTSD and 
his cause of death or between his period of service and his 
cause of death.  

For a service-connection claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Regarding a DIC claim based on cause of death, the 
first requirement for a well-grounded claim, "evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die)."  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), 
aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir. 1999).  
However, the last two requirements must be supported by 
evidence of record.  Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997).  Also, the June 1998 Board decision noted that 
because the appellant had been granted DIC benefits pursuant 
to 38 U.S.C.A. § 1151 (West 1991), she could not also 
receive a duplication of those benefits pursuant to 38 
U.S.C.A. § 1310 (West 1991) for the cause of the veteran's 
death.  On the other hand, if she prevailed on the claim of 
service connection for the cause of the veteran's death, on 
the basis that his fatal illness(es) were related to 
military service or were secondary to or aggravated by 
service-connected PTSD, it appears that there would be no 
offset of monies recovered under the Federal Tort Claims Act 
settlement and she could possbily be entitled to burial 
benefits.  Also, her entitlement to DIC benefits under 
38 U.S.C.A. § 1151 "may create entitlement to benefits 
under chapters 11 and 13 [of 38 United States Code], but not 
to benefits under chapter 23" (which provides for the 
payment of certain burial and funeral benefits).  Mintz v. 
Brown, 6 Vet. App. 277, 282-83 (1994).  

The evidence on file at the time of the June 1998 Board 
decision did not contain competent evidence of that the 
veteran's fatal illness(es) existed during service or within 
one year of service discharge nor was there competent 
evidence of a nexus between his fatal illness(es) and his 
military service or his service-connected PTSD.  Thus, not 
all of the Caluza elements were met and the claim for service 
connection for the cause of the veteran's death was not well 
grounded.  

Accordingly, the failure to conclude that the veteran's cause 
of death was related to either his service or to his service-
connected PTSD, is not an "undebatable" error.  The June 
1998 Board decision was, therefore, consistent with and 
supported by the law then applicable for determining whether 
the appellant had presented evidence of a well grounded claim 
for the cause of the veteran's death.  38 U.S.C.A. § 5107(a) 
(West 1991).  Therefore, the Board finds that the denial of 
service connection, based on the failure to present evidence 
of a well grounded claim, was a reasonable exercise of 
adjudicatory judgment and did not involve CUE.  

Similarly, it is noted that the arguments raised by the 
appellant relate to the interpretation and evaluation of the 
evidence.  The appellant has argued that the Board improperly 
weighed the evidence in this case.  This argument represents 
a clear-cut example of disagreement as to how the evidence 
was interpreted and evaluated, and as such cannot constitute 
a basis for a finding of CUE.  See 38 C.F.R. § 20. 
1403(d)(3); see also Luallen, supra.

There are also allegations that certain VA medical records 
have been lost and, thus, were not properly on file at the 
time of the June 1998 Board decision.  However, as alleged it 
appears that any such records pertain to her earlier and 
successful claim for DIC under 38 U.S.C.A. § 1151 or to 
treatment for PTSD.  There is no allegation that any 
allegedly missing VA records would establish any of the 
Caluza elements required to have established a well grounded 
claim for the cause of the veteran's death.  Specifically, it 
is not alleged that any missing records would demonstrate or 
even relate to the cause or etiology of the veteran's fatal 
illness(es).  

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the June 3, 
1998 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the June 3, 1998 Board decision on 
the grounds of CUE is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

